Appeal from a judgment for the plaintiff. The suit was brought on a mortgage executed by the defendants to secure a promissory note of the defendant, Arthur Scott. The defendant, Arthur, suffered default. The defendant, Colista, sets up in her answer a conveyance of the property to her by her codefendant and a subsequent discharge of the latter in bankruptcy; and as to her a judgment was entered on the pleadings in favor of the respondent.
The only point urged by the appellants is that the mortgage was discharged by the adjudication in bankruptcy. No direct authority is cited for this proposition; nor do we think any argument in its favor can be drawn from the authorities and provisions of the law cited. The contrary seems to be established by the provisions of the bankruptcy act and the authorities cited in respondent's brief. The appellants' contention is, we think, without merit. Were it otherwise, there appears in the mortgage an express agreement upon her part "to pay said note according to the terms and conditions thereof"; and this, at least, was not discharged by the adjudication.
The judgement appealed from is affirmed.
  Allen, J., and Gray, P. J., concurred. *Page 689